Citation Nr: 0606993
Decision Date: 03/10/06	Archive Date: 06/16/06

DOCKET NO. 04-09 626                        DATE MAR 10 2006

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as being the result of exposure to herbicides.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). The RO denied service connection for diabetes mellitus as being due to exposure to herbicides.

In the July 2003 rating decision, the RO also denied service connection for hypertension as being due to exposure to herbicides. The veteran filed a notice of disagreement as to this issue, and the February 2004 statement of the case included this issue. In the veteran's VA Form 9, Appeal to the Board of Veterans' Appeals,
received in March 2004, the veteran limited his appeal to the claim for service
connection for diabetes mellitus as being due to exposure to herbicides. Thus, the claim for service connection for hypertension is no longer on appeal.

FINDING OF FACT

In February 2006, the Board was notified by the VARO in Oakland, California, that the veteran died in September 2005.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction to adjudicate the merits of this claim. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

- 2 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal. As a matter of law, veterans' claims do not survive their deaths. Zevalkinkv. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran. 38 C.F.R. § 20.1106 (2005).

ORDER

The appeal is dismissed.

JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

- 3 



